IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-42,338-04


                    EX PARTE DEMOND LAMONT WILSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT008761 IN THE 354TH DISTRICT COURT
                             FROM HUNT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty years’ imprisonment.

        Applicant contends that he is being denied credit for time spent on parole prior to revocation,

but in custody for a new offense. He alleges that he was restrained by an un-executed pre-revocation

warrant (blue warrant). Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). The habeas

court has made supplemental findings and recommends granting relief. However, the court found

that Applicant was eligible for bond before the blue warrant was executed. Applicant was eligible
                                                                                                 2

for bond before execution of the warrant and he does not show that he was restrained by the warrant

until it was executed. Accordingly, relief is denied. Ex parte White, 400 S.W.3d 92. 94 (Tex. Crim.

App. 2013); TEX . GOV ’T . CODE § 508.253.



Filed: October 31, 2018
Do not publish